EXHIBIT 10.5
 
AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is dated as of
June 29, 2011(the “Effective Date”) between SILICON VALLEY BANK, a California
corporation with a loan production office located at 275 Grove Street, Suite
2-200, Newton, Massachusetts 02466 (“Bank”), and each of the parties listed as a
“Guarantor” on the signature pages hereto (individually and collectively,
jointly and severally, the “Guarantor”).  This Agreement amends and restated in
its entirety that certain Security Agreement, dated as of September 30, 2010, by
and among Bank and the parties listed as a “Guarantor” on the signature pages
thereto. The parties agree as follows:
 
1      RECITALS
 
Guarantor has executed and delivered a certain Amended and Restated
Unconditional Guaranty to Bank, dated as of the date hereof (as may be amended,
restated, or otherwise modified from time to time, the “US Guaranty”), of the
obligations and liabilities of GLOBAL TELECOM & TECHNOLOGY, INC., a Delaware
corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a Virginia
corporation (“GTTA”), each with offices located at 8484 Westpark Drive, Suite
720, McLean, Virginia 22102, PACKETEXCHANGE (USA), INC., a Delaware corporation
(“PEUSA”), PACKETEXCHANGE, INC., a Delaware corporation (“PEINC”) and WBS
CONNECT, LLC, a Colorado limited liability company with offices located at 8400
E. Crescent Parkway, Suite 600, Greenwood Village, Colorado 80111 (“WBS”, and
together with GTTI, GTTA, PEINC and PEUSA, individually and collectively,
jointly and severally, the “US Borrower”) owed to Bank pursuant to that certain
Loan and Security Agreement by and between Borrower and Bank dated as of the
date hereof (as may be amended, restated, or otherwise modified from time to
time, the “US Loan Agreement”).
 
In addition, Guarantor has executed and delivered a certain Unconditional
Guaranty to Bank, dated as of the date hereof (as may be amended, restated, or
otherwise modified from time to time, the “European Guaranty”, and together with
the US Guaranty, the “Guaranty”), of the obligations and liabilities of
GTT-EMEA, LTD., a private limited liability company incorporated and registered
in England and Wales with offices located at 5th Floor, Morley House, 26 Holborn
Viaduct, London EC1A 2AT (“EMEA”), PACKETEXCHANGE (IRELAND) LIMITED., a company
incorporated and existing under the laws of Ireland with registered number
373202, and whose registered address is 24-26 City Quay, Dublin 2 Ireland
(“PEIRL”) and PACKETEXCHANGE (EUROPE) LIMITED., a private limited company
incorporated and registered in England and Wales under company number 05164474
(“PELTD”,  and together with EMEA and PEIRL, individually and collectively,
jointly and severally, the “European Borrower”, and together with the US
Borrower, the “Borrower”)  owed to Bank pursuant to that certain Amended and
Restated Loan and Security Agreement by and between European Borrower and Bank
dated as of the date hereof (as may be amended, restated, or otherwise modified
from time to time, the “European Loan Agreement”, and together with the US Loan
Agreement, the “Loan Agreement”).  Bank has agreed to lend money to Borrower,
but only upon the condition that Guarantor execute and deliver this Agreement to
secure the payment and performance of the obligations and liabilities of
Guarantor under each Guaranty (the “Liabilities”) in accordance with the terms
of this Agreement.  The terms “including” and “includes” always mean “including
(or includes) without limitation”.  Capitalized terms used in this Agreement
shall have the meanings set forth in Section 11.  Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the applicable Loan
Agreement.
 
2      CREATION OF SECURITY INTEREST
 
2.1           Grant of Security Interest.  Guarantor hereby grants Bank, to
secure the payment and performance in full of all of the Liabilities, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.
 
2.2           Priority of Security Interest.  Guarantor represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
Bank’s Lien under this Agreement).  If Guarantor shall acquire a commercial tort
claim, Guarantor shall promptly notify Bank in a writing signed by Guarantor of
the general details thereof and grant to Bank in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Bank.
 




 
 
 

--------------------------------------------------------------------------------

 


If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Liabilities (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Liabilities and at such time
as the Loan Agreement has terminated, Bank shall, at Guarantor’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Guarantor.
 
2.3           Authorization to File Financing Statements.  Guarantor hereby
authorizes Bank to file financing statements, without notice to Guarantor, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, except as
set forth in this Agreement, by any Guarantor or any other Person, shall be
deemed to violate the rights of Bank under the Code.  Such financing statements
may indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Bank’s discretion.
 
3              REPRESENTATIONS AND WARRANTIES
 
 Guarantor represents and warrants as follows:
 
3.1           Due Organization, Authorization; Power and Authority.  Guarantor
and each of its Subsidiaries is duly existing and in good standing as a
Registered Organization in its jurisdiction of formation and is qualified and
licensed to do business and is in good standing in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on the Loan Parties’ business, taken as a
whole.  In connection with this Agreement, Guarantor has delivered to Bank a
completed certificate signed by Guarantor, entitled “Perfection
Certificate”.  Guarantor represents and warrants to Bank that (a) Guarantor’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Guarantor is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Guarantor’s organizational
identification number or accurately states that Guarantor has none; (d) the
Perfection Certificate accurately sets forth Guarantor’s place of business, or,
if more than one, its chief executive office as well as Guarantor’s mailing
address (if different than its chief executive office); (e) Guarantor (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Guarantor and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Guarantor may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Guarantor is not now a
Registered Organization but later becomes one, Guarantor shall promptly notify
Bank of such occurrence and provide Bank with Guarantor’s organizational
identification number.
 
The execution, delivery and performance by Guarantor of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Guarantor’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Guarantor or any of its Subsidiaries or any of their property or assets
may be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Guarantor is bound.  Guarantor is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on the Loan
Parties’ business, taken as a whole.
 
3.2           Collateral.  Guarantor has good title to each item of the
Collateral upon which it purports to grant a Lien hereunder, free and clear of
any and all Liens except Permitted Liens.  Guarantor has no deposit accounts
other than the deposit accounts with Bank, the deposit accounts, if any,
described in the Perfection Certificate delivered to Bank in connection
herewith, or of which Guarantor has given Bank notice and taken such actions as
are necessary to give Bank a perfected security interest therein.  The Accounts
are bona fide, existing obligations of the Account Guarantors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section
5.2.  In the event that Guarantor, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral in excess of One Hundred Thirty
Thousand Dollars ($130,000.00) for all Loan Parties, to a bailee, then Guarantor
will first receive
 




 
 
-2-

--------------------------------------------------------------------------------

 


the written consent of Bank and such bailee must execute and deliver a bailee
agreement in form and substance satisfactory to Bank in its sole discretion.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Guarantor is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Guarantor and noted on the Perfection Certificate.  Each Patent
which it owns or purports to own and which is material to Guarantor’s business
is, to the knowledge of Guarantor, valid and enforceable, and no part of the
Intellectual Property which Guarantor owns or purports to own and which is
material to the Loan Parties’ business taken as a whole has been judged invalid
or unenforceable, in whole or in part.  To the best of Guarantor’s knowledge, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party except to the extent such claim would not have a
material adverse effect on the Loan Parties’ business taken as a whole.
 
Except as noted on the Perfection Certificate, Guarantor is not a party to, nor
is it bound by, any Restricted License.
 
3.3           Litigation.  There are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
the Loan Parties or their Subsidiaries involving more than, individually or in
the aggregate, Five Hundred Thousand Dollars ($500,000).
 
3.4           [Reserved].
 
3.5           Solvency.  Guarantor is able to pay its debts (including trade
debts) as they mature.
 
3.6           Regulatory Compliance.  Guarantor is not an “investment company”
or a company “controlled” by an “investment company” under the Investment
Company Act of 1940, as amended.  Guarantor is not engaged as one of its
important activities in extending credit for margin stock (under Regulations X,
T and U of the Federal Reserve Board of Governors).  Guarantor has complied in
all material respects with the Federal Fair Labor Standards Act.  Neither
Guarantor nor any of its Subsidiaries is a “holding company” or an “affiliate”
of a “holding company” or a “subsidiary company” of a “holding company” as each
term is defined and used in the Public Utility Holding Company Act of
2005.  Guarantor has not violated any laws, ordinances or rules, the violation
of which could reasonably be expected to have a material adverse effect on its
business.  None of Guarantor’s or any of its Subsidiaries’ properties or assets
has been used by Guarantor or any Subsidiary or, to the best of Guarantor’s
knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than legally.  Guarantor and each of
its Subsidiaries have obtained all consents, approvals and authorizations of,
made all declarations or filings with, and given all notices to, all
Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except where the failure to obtain or make
such consents, declarations, notices or filings would not reasonably be expected
to have a material adverse effect on the Loan Parties’ business, taken as a
whole.
 
3.7           Subsidiaries; Investments.  Guarantor does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
3.8           Tax Returns and Payments; Pension Contributions.  Guarantor has
timely filed all required tax returns and reports, and Guarantor has paid, or
made provisions to pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Guarantor in excess of Fifty
Thousand Dollars ($50,000) for all Loan Parties; provided, that Guarantor may
defer payment of any contested taxes, providedfurther that Guarantor (a) in good
faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Bank in writing
of the commencement of, and any material development in, the proceedings, (c)
posts bonds or takes any other steps required to prevent the Governmental
Authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien”.  Guarantor has no knowledge of
any claims or adjustments proposed for any of Guarantor's prior tax years which
could result in additional taxes becoming due and payable by
Guarantor.  Guarantor has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Guarantor has not withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any
 




 
 
-3-

--------------------------------------------------------------------------------

 


liability of Guarantor, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.
 
3.9         Full Disclosure.  No written representation, warranty or other
statement of Guarantor in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Guarantor in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
 
5.12        Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Guarantor’s knowledge or
awareness, to the “best of” Guarantor’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
 
4              AFFIRMATIVE COVENANTS
 
Guarantor shall do all of the following:
 
4.1           Government Compliance.
 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on the Loan Parties’
business or operations taken as a whole.  Guarantor shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, noncompliance with which would reasonable be expected to have a
material adverse effect on the Loan Parties’ business, taken as a whole.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Guarantor of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its
property.  Guarantor shall promptly notify Bank of any such Governmental
Approvals obtained by Guarantor and, upon request of Bank, provide copies of any
such obtained Governmental Approvals to Bank.
 
4.2           Taxes; Pensions.  Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Guarantor
and each of its Subsidiaries, except for deferred payment of any taxes
contested, or otherwise permitted, pursuant to the terms of Section 3.8 hereof,
and shall deliver to Bank, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.
 
4.3           Access to Collateral; Books and Records.  Allow Bank, or its
agents, at reasonable times, on two (2) Business Days’ notice (provided no
notice is required if an Event of Default has occurred and is continuing), shall
have the right, up to two (2) times in any fiscal year, to inspect the
Collateral and audit and copy Guarantor’s Books.  The foregoing inspections and
audits shall be at Guarantor’s expense, and the charge therefor shall be $850
per person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses.  In the
event Guarantor and Bank schedule an audit more than fifteen (15) days in
advance, and Guarantor cancels or seeks to reschedule the audit with less than
ten (10) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies), Guarantor shall pay Bank a fee of $1,000 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling.  Such charges shall not
be duplicative of charges under the Loan Agreement.
 
4.4           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Guarantor’s industry and location and
as Bank may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Bank.  All
property policies shall have a lender’s loss payable endorsement showing Bank as
the sole lender loss payee and waive subrogation against Bank and shall provide
that the insurer must endeavor to give Bank at least thirty (30) days notice
before canceling or declining to renew its policy.  All liability policies shall
show, or have endorsements showing, Bank as an additional insured, and all such
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer
 




 
 
-4-

--------------------------------------------------------------------------------

 


shall endeavor to give Bank at least thirty (30) days notice before canceling or
declining to renew its policy.  At Bank’s request, Guarantor shall deliver
certified copies of policies and evidence of all premium payments.  Proceeds
payable under any policy shall, at Bank’s option, following the occurrence and
during the continuance of an Event of Default, be payable to Bank on account of
the Liabilities.  If Guarantor fails to obtain insurance as required under this
Section 4.3 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 4.3, and take any action under the
policies Bank deems prudent.
 
4.5           Operating Accounts.
 
(a)          Maintain its and its Subsidiaries’, if any, depository, operating
accounts and securities accounts with Bank and Bank’s affiliates.  
 
(b)           Provide Bank five (5) days prior-written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates.  For each Collateral Account that
Guarantor at any time maintains, Guarantor shall cause the applicable bank or
financial institution (other than Bank) at or with which any Collateral Account
is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank.  The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Guarantor’s employees and identified to Bank
by Guarantor as such.
 
4.6           Protection and Registration of Intellectual Property Rights.
 
(a)           (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property known to Guarantor; and (iii) not
allow any Intellectual Property material to the Loan Parties’ business, taken as
a whole, to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.
 
(b)           If Guarantor (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any Patent or the registration of any Trademark, then Guarantor shall promptly
provide written notice thereof to Bank and shall execute such intellectual
property security agreements and other documents and take such other actions as
Bank shall request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Bank in such
property.  If Guarantor decides to register any Copyrights or mask works in the
United States Copyright Office, Guarantor shall: (x) provide Bank with at least
fifteen (15) days prior written notice of Guarantor’s intent to register such
Copyrights or mask works together with a copy of the application it intends to
file with the United States Copyright Office (excluding exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Bank may request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Bank in the Copyrights or mask works intended to be registered with the
United States Copyright Office; and (z) record such intellectual property
security agreement with the United States Copyright Office contemporaneously
with filing the Copyright or mask work application(s) with the United States
Copyright Office.  Guarantor shall promptly provide to Bank copies of all
applications that it files for Patents or for the registration of Trademarks,
Copyrights or mask works, together with evidence of the recording of the
intellectual property security agreement necessary for Bank to perfect and
maintain a first priority security interest in such property.
 
(c)           Provide written notice to Bank within ten (10) days of entering or
becoming bound by any material Restricted License (other than over-the-counter
software that is commercially available to the public). Guarantor shall take
such steps as Bank requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.
 
4.7           Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Guarantor and its officers, employees and agents and
 




 
 
-5-

--------------------------------------------------------------------------------

 


Guarantor's books and records, to the extent that Bank may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Bank with respect to any Collateral or relating to Guarantor.
 
4.8           Further Assurances.  Execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement.  Deliver to
Bank, within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Guarantor or any of its Subsidiaries.
 
5              NEGATIVE COVENANTS
 
Guarantor shall not do any of the following without Bank’s prior written
consent:
 
5.1           Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) non-exclusive licenses and similar arrangements for the use of
property of Guarantor and/or its Subsidiaries in the ordinary course of
business; and (d) in connection with Permitted Liens and Permitted Investments.
 
5.2           Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Guarantor and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) enter into any transaction or series of related transactions in
which the stockholders of Guarantor who were not stockholders immediately prior
to the first such transaction own more than forty percent (40%) of the voting
stock of Guarantor immediately after giving effect to such transaction or
related series of such transactions (other than by the sale of Guarantor’s
equity securities in a public offering or to venture capital investors so long
as Guarantor identifies to Bank the venture capital investors prior to the
closing of the transaction and provides to Bank a description of the material
terms of the transaction).
 
Guarantor shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Ten Thousand
Dollars ($10,000) in Guarantor’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Ten
Thousand Dollars ($10,000)  to a bailee at a location other than to a bailee and
at a location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization.  If Guarantor intends to deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of Ten Thousand Dollars ($10,000) to a bailee, and Bank and such bailee
are not already parties to a bailee agreement governing both the Collateral and
the location to which Guarantor intends to deliver the Collateral, then
Guarantor will first receive the written consent of Bank, and such bailee shall
execute and deliver a bailee agreement in form and substance satisfactory to
Bank in its reasonable discretion.
 
5.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock/shares or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Guarantor.
 
5.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
5.5           Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Guarantor or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Guarantor’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
5.1 hereof and the definition of “Permitted Liens” herein.
 




 
 
-6-

--------------------------------------------------------------------------------

 


5.6           Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 4.4(b) hereof.
 
5.7           Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock/shares
provided that (i) Guarantor may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Guarantor may pay dividends solely in common
stock/shares; (iii) Guarantor may repurchase the stock of former employees or
consultants pursuant to stock/share repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchase does not exceed in
the aggregate of One Hundred Thousand Dollars ($100,000) per fiscal year; and
(iv) Guarantor may make dividends or distributions to any Borrower; or (b)
directly or indirectly make any Investment (including, without limitation, any
additional Investment in any Subsidiary) other than Permitted Investments, or
permit any of its Subsidiaries to do so.
 
5.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Guarantor,
except for transactions that are in the ordinary course of Guarantor’s business,
upon fair and reasonable terms that are no less favorable to Guarantor than
would be obtained in an arm’s length transaction with a non-affiliated Person.
 
5.9           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the Subordinated Debt, or (b) amend
any provision in any document relating to the Subordinated Debt which would
increase the amount thereof or adversely affect the subordination thereof to
Liabilities owed to Bank.
 
5.10         Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System); fail to meet the minimum funding
requirements of ERISA, permit a Reportable Event or non-exempt Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Guarantor’s
business, or permit any of its Subsidiaries to do so; withdraw or permit any
Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Guarantor, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
 
6              EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
6.1           Covenant Default.
 
(a) Guarantor fails or neglects to perform any obligation in Sections 4.3, 4.4,
4.5, 4.6, or 4.7 or violates any covenant in Section 5; or
 
(b) Guarantor fails or neglects to perform, keep, or observe any other material
term, provision, condition, covenant or agreement contained in this Agreement or
any of the other Loan Documents, and as to any default (other than those
specified in this Section 6) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Guarantor be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Guarantor
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Cure periods provided
under this section shall not apply, among other things, to financial covenants
or any other covenants set forth in clause (a) above;
 
6.2           Material Adverse Change.  A Material Adverse Change occurs;
 




 
 
-7-

--------------------------------------------------------------------------------

 


6.3           Attachment; Levy; Restraint on Business.
 
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Guarantor or of any entity under the control of Guarantor
(including a Subsidiary) on deposit or otherwise maintained with Bank or any
Bank Affiliate, or (ii) a notice of lien or levy is filed against any of
Guarantor’s assets by any government agency, and the same under subclauses (i)
and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or
 
(b) (i) any material portion of Guarantor’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Guarantor from conducting any material part of
its business;
 
6.4           Insolvency  (a) Guarantor is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Guarantor
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Guarantor and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 
6.5           Other Agreements.  There is, under any agreement to which
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
for all Loan Parties in excess of One Hundred Thousand Dollars ($100,000); or
(b) any default by Guarantor, the result of which could have a material adverse
effect on the Loan Parties’ business, taken as a whole;
 
6.6           Judgments.  One or more final judgments, orders, or decrees for
the payment of money in an amount, individually or in the aggregate, of at least
Two Hundred Thousand Dollars ($200,000) shall be rendered against the Loan
Parties and the same are not, within thirty (30) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the discharge, stay, or bonding
of such judgment, order, or decree);
 
6.7           Misrepresentations.  Guarantor or any Person acting for Guarantor
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;
 
6.8           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the Subordinated Debt, or (b) amend
any provision in any document relating to the Subordinated Debt which would
increase the amount thereof or adversely affect the subordination thereof to
Obligations owed to Bank; or
 
6.9            Governmental Approvals.  Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change.
 
7              BANK’S RIGHTS AND REMEDIES
 
7.1           Rights and Remedies.  While an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:
 
(a)           declare all Liabilities immediately due and payable (but if an
Event of Default described in Section 6.4 occurs all Liabilities are immediately
due and payable without any action by Bank);
 
(b)           stop extending credit for Guarantor’s benefit under this Agreement
or under any other agreement between any Loan Party and Bank;
 




 
 
-8-

--------------------------------------------------------------------------------

 


(c)           settle or adjust disputes and claims directly with Account
Guarantors for amounts on terms and in any order that Bank considers advisable,
notify any Person owing Guarantor money of Bank’s security interest in such
funds, and verify the amount of such account;
 
(d)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Guarantor shall assemble the Collateral if Bank requests and make
it available as Bank designates.  Bank may enter premises where the Collateral
is located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Guarantor grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;
 
(e)           apply to the Liabilities any (i) balances and deposits of
Guarantor it holds, or (ii) any amount held by Bank owing to or for the credit
or the account of Guarantor;
 
(f)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Guarantor’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Guarantor’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
 
(g)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
 
(h)           demand and receive possession of Guarantor’s Books; and
 
(i)            exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
7.2           Power of Attorney.  Guarantor hereby irrevocably appoints Bank as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Guarantor’s name on any
checks or other forms of payment or security; (b) sign Guarantor’s name on any
invoice or bill of lading for any Account or drafts against Account Guarantors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Guarantors, for amounts and on terms Bank determines reasonable; (d)
make, settle, and adjust all claims under Guarantor’s insurance policies; (e)
pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Bank or a third party as the Code
permits.  Guarantor hereby appoints Bank as its lawful attorney-in-fact to sign
Guarantor’s name on any documents necessary to perfect or continue the
perfection of Bank’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Liabilities have been satisfied in
full and Bank is under no further obligation to make Credit Extensions
hereunder.  Bank’s foregoing appointment as Guarantor’s attorney in fact, and
all of Bank’s rights and powers, coupled with an interest, are irrevocable until
all Liabilities have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions terminates.
 
7.3           Protective Payments.  If Guarantor fails to obtain the insurance
called for by Section 4.3 or fails to pay any premium thereon or fails to pay
any other amount which Guarantor is obligated to pay under this Agreement or any
other Loan Document, Bank may obtain such insurance or make such payment, and
all amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest rate applicable to the Liabilities, and
secured by the Collateral.  Bank will make reasonable efforts to provide
Guarantor with notice of Bank obtaining such insurance at the time it is
obtained or within a reasonable time thereafter.  No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default.
 
7.4           Application of Payments and Proceeds Upon Default.  Unless an
Event of Default has occurred and is continuing, Bank may apply any funds in its
possession, whether from Guarantor account balances, payments, or proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, first, to Bank Expenses, including without limitation, the
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
 




 
 
-9-

--------------------------------------------------------------------------------

 


incurred by Bank in the exercise of its rights under this Agreement; second, to
the interest due upon any of the Liabilities; and third, to the principal of the
Liabilities and any applicable fees and other charges, in such order as Bank
shall determine in its sole discretion.  Any surplus shall be paid to Guarantor
or other Persons legally entitled thereto; Guarantor shall remain liable to Bank
for any deficiency.  If an Event of Default has occurred and is continuing, Bank
may apply any funds in its possession, whether from Guarantor account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Liabilities in such order as
Bank shall determine in its sole discretion.  Any surplus shall be paid to
Guarantor or other Persons legally entitled thereto; Guarantor shall remain
liable to Bank for any deficiency.  If Bank, in its good faith business
judgment, directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Liabilities by the
principal amount of the purchase price or deferring the reduction of the
Liabilities until the actual receipt by Bank of cash therefor.
 
7.5           Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Guarantor bears
all risk of loss, damage or destruction of the Collateral.
 
7.6           No Waiver; Remedies Cumulative.  Bank’s failure, at any time or
times, to require strict performance by Guarantor of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.
 
7.7           Demand Waiver.  Guarantor waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Guarantor is liable.
 
8              NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), by any party to this Agreement must be in
writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below.  Bank or Guarantor may change its notice address by giving
the other party written notice thereof.  Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid; (b)
upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below.  Advance requests made pursuant to Section 3.4 must be in writing and may
be in the form of electronic mail, delivered to Bank by Guarantor at the e-mail
address of Bank provided below and shall be deemed to have been validly served,
given, or delivered when sent (with such electronic mail promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10).  Bank or Guarantor may change its address,
facsimile number, or electronic mail address by giving the other party written
notice thereof in accordance with the terms of this Section 10.
 
 

  If to Guarantor: 
c/o Global Telecom and Technology, Inc.
8484 Westpark Drive, Suite 720
McLean, Virginia 22102
Attn:  Mr. Eric Swank

 




 
 
-10-

--------------------------------------------------------------------------------

 
 

   
Fax:  (703) 442-5595
Email: eric.swank@gt-t.net
        with a copy to: 
Kelley Drye & Warren, LLP
Washington Harbour, Suite 400
3050 K Street NW
Washington, D.C. 20007
Attn: Brad Mutschelknaus, Esquire
Fax: (202) 342-8451
Email: bmutschelknaus@kelleydrye.com
        If to Bank:  
Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attn: Mr. Christopher Leary
Fax:  (617) 527-0177
Email:  cleary@svb.com
        with a copy to:  
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn:  Charles W. Stavros, Esquire
Fax: (617) 880-3456
Email: cstavros@riemerlaw.com

 
9              CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
 
New York law governs the Loan Documents without regard to principles of
conflicts of law.  Guarantor and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in New York; provided, however, that nothing in
this Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Liabilities, or to enforce a judgment or other
court order in favor of Bank.  Guarantor expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Guarantor hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREINABOVE, BANK SHALL SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST GUARANTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST GUARANTOR OR ITS
PROPERTY.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
10              GENERAL PROVISIONS
 
10.1           Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Guarantor may
not assign this Agreement or any rights or obligations under it without Bank’s
prior written consent (which may be granted or withheld in Bank’s
discretion).  Bank has the right, without the consent of or notice to Guarantor,
to sell, transfer, assign, negotiate, or grant participation in all or any part
of, or any interest in, Bank’s obligations, rights, and benefits under this
Agreement and the other Loan Documents.
 




 
 
-11-

--------------------------------------------------------------------------------

 


10.2           Indemnification.  Guarantor agrees to indemnify, defend and hold
Bank and its directors, officers, employees, agents or attorneys (each, an
“Indemnified Person”) harmless against: (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (b) all
losses or expenses (including Bank Expenses) incurred, or paid by such
Indemnified Person as a result of, following from or arising from transactions
between Bank and Guarantor contemplated by the Loan Documents (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by such Indemnified Person’s gross negligence or willful
misconduct.
 
10.3           Time of Essence.  Time is of the essence for the performance of
all Liabilities in this Agreement.
 
10.4           Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties so long as Bank provides Guarantor with written notice of such
correction and allows Guarantor at least ten (10) days to object to such
correction.  In the event of such objection, such correction shall not be made
except by an amendment signed by both Bank and Guarantor.
 
10.5           Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
10.6           Amendments in Writing; Waiver; Integration.  No purported
amendment or modification of any Loan Document, or waiver, discharge or
termination of any obligation under any Loan Document, shall be enforceable or
admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
 
10.7           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
10.8           Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Liabilities (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  The
obligation of Guarantor in Section 10.2 to indemnify Bank shall survive until
the statute of limitations with respect to such claim or cause of action shall
have run.
 
10.9           Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”) in connection with their business with the
Loan Parties; (b) to prospective transferees or purchasers of any interest in
the Credit Extensions (provided, however, Bank shall use commercially reasonable
efforts to obtain any prospective transferee’s or purchaser’s agreement to the
terms of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank considers appropriate in exercising
remedies under the Loan Documents; and (f) to third-party service providers of
Bank so long as such service providers have executed a confidentiality agreement
with Bank with terms no less restrictive than those contained
herein.  Confidential information does not include information that is either:
(i) in the public domain or in Bank’s possession when disclosed to Bank, or
becomes part of the public domain after disclosure to Bank other than as a
result of a breach by Bank or its Affiliates of their confidentiality
obligations hereunder; or (ii) disclosed to Bank by a third party if Bank does
not know that the third party is prohibited from disclosing the information.
 
Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Guarantor.  The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.
 




 
 
-12-

--------------------------------------------------------------------------------

 


10.10           Attorneys’ Fees, Costs and Expenses.  In any action or
proceeding between Guarantor and Bank arising out of or relating to the Loan
Documents, Bank shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
 
10.11           Right of Set Off.   Guarantor hereby grants to Bank, a lien,
security interest and right of set off as security for all Liabilities to Bank,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Guarantor even though unmatured and regardless of
the adequacy of any other collateral securing the Liabilities.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF GUARANTOR ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


____________  Guarantor initials (TEK)
 
10.12           Electronic Execution of Documents.  The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.
 
10.13           Captions.  The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
 
10.14           Construction of Agreement.  The parties mutually acknowledge
that they and their attorneys have participated in the preparation and
negotiation of this Agreement.  In cases of uncertainty this Agreement shall be
construed without regard to which of the parties caused the uncertainty to
exist.
 
10.15           Relationship.  The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
10.16           Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any Persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
11                 DEFINITIONS
 
11.1             Definitions.  As used in this Agreement, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Guarantor.




 
 
-13-

--------------------------------------------------------------------------------

 
 
“Account Guarantor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Bank” is defined in the preamble hereof.
 
“Bank Entities” is defined in Section 10.9.
 
“Bank Expenses” are all audit fees and expenses and reasonable costs, and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings).
 
“Borrower” is defined in Section 1.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 
“Claims” is defined in Section 10.2.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Guarantor described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 




 
 
-14-

--------------------------------------------------------------------------------

 


“Control Agreement” is any control agreement entered into among the depository
institution at which Guarantor maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Guarantor maintains a Securities
Account or a Commodity Account, Guarantor, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is defined in the Loan Agreement.
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Effective Date” is defined in the preamble hereof.
 
 “Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 6.
 
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Guarantor” is defined in the preamble hereof.
 
“Guarantor’s Books” are all Guarantor’s books and records including ledgers,
federal and state tax returns, records regarding Guarantor’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Guaranty” is defined in Section 1.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.



 
 
-15-

--------------------------------------------------------------------------------

 
 
“Indemnified Person” is defined in Section 10.2.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of Guarantor’s right, title, and interest in
and to the following:


(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Guarantor;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Guarantor’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Guarantor to Bank dated as of the date hereof.
 
“Liabilities” is defined in Section 1.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Agreement” is defined in Section 1.
 
“Loan Documents” are, collectively, this Agreement, each Guaranty, each Security
Agreement, the Perfection Certificate, the IP Agreement, and any other present
or future agreement between Guarantor any Guarantor and/or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.
 
“Loan Party” and “Loan Parties” mean each Borrower and each Guarantor.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Guarantor; or (c) a material impairment of the
prospect of repayment of any portion of the Liabilities.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Perfection Certificate” is defined in Section 3.1.
 




 
 
-16-

--------------------------------------------------------------------------------

 


“Permitted Indebtedness” is:
 
(a)           Guarantor’s Indebtedness to Bank under the Guaranty;
 
(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;
 
(c)           Subordinated Debt, if any;
 
(d)           unsecured Indebtedness to trade debtors incurred in the ordinary
business, in amounts and in a manner consistent with past practices;
 
(e)           Indebtedness secured by Permitted Liens; and
 
extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
 
“Permitted Investments” are:
 
(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;
 
(b)           Investments consisting of Cash Equivalents;
 
(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Guarantor’s business;
 
(d)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Guarantor or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Guarantor’s board of
directors; and
 
(e)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business.
 
“Permitted Liens” are:
 
(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Guarantor maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
 
(c)           purchase money Liens (i) on Equipment acquired or held by
Guarantor incurred for financing the acquisition of the Equipment securing no
more than Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
 
(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(e)           leases or subleases of real property granted in the ordinary
course of Guarantor’s business, and leases, subleases, non-exclusive licenses or
sublicenses of property (other than real property or Intellectual Property)
granted in the ordinary course of Guarantor’s business, if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein; and




 
 
-17-

--------------------------------------------------------------------------------

 


 
(f)           Liens arising from (i) Permitted Indebtedness or (ii) attachments
or judgments, orders, or decrees in circumstances not constituting an Event of
Default under Sections 6.2 and 6.4.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Guarantor.
 
“Restricted License” is any material license or other agreement with respect to
which Guarantor is the licensee (a) that prohibits or otherwise restricts
Guarantor from granting a security interest in Guarantor’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Subordinated Debt” is indebtedness incurred by Guarantor subordinated to all of
Guarantor’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance reasonably
satisfactory to Bank entered into between Bank and the other creditor), on terms
reasonably acceptable to Bank.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Guarantor.
 
“TEK” means TEK CHANNEL CONSULTING, LLC., a Colorado limited liability company.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Guarantor connected with
and symbolized by such trademarks.
 
 “Transfer” is defined in Section 5.1.
 


 


 
 [Signature page follows.]
 




 
 
-18-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
GUARANTOR:
 
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC, a
Virginia limited liability company
 

By  /s/ Eric A. Swank     Name:  Eric A. Swank     Title:  CFO, Managing Member
   

 
TEK CHANNEL CONSULTING, LLC, a
Colorado limited liability company
 

By  /s/ Eric A. Swank     Name:  Eric A. Swank     Title:  CFO, Sole Member    


 
BANK:
 
SILICON VALLEY BANK
 

By  /s/ Christopher Leary     Name:  Christopher Leary     Title:  Vice
President    


 


 


 


 
1

--------------------------------------------------------------------------------

 


EXHIBIT A – COLLATERAL DESCRIPTION


The Collateral consists of all of Guarantor’s right, title and interest in and
to the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
all Guarantor’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 




 
1

--------------------------------------------------------------------------------

 

